PER CURIAM.
For various acts of professional misconduct a referee recommended that respondent be suspended from the practice of law for a period of five years. The Board of Governors approved the findings of guilty but entered a judgment of permanent disbarment. Under Integration Rule 11.10, 31 F.S.A., this judgment would prevent the respondent from ever being reinstated to membership in The Florida Bar. Implicit in such a conclusion is a finding that the respondent has demonstrated that it is unlikely that he can rehabilitate himself sufficiently to return to the profession as an honorable member. Our study of the record leads us to conclude that respondent is not beyond rehabilitation. We feel that the door should be left ajar at least to afford him an opportunity to accomplish this desirable objective. The judgment of permanent disbarment is not approved. However, the findings of guilt are approved and the respondent, Fred M. Penny, is hereby disbarred from the practice of law in Florida. Integration Rule 11.07(5). He is further ordered to pay the costs in the amount of $422.40 as assessed by the Board of Governors.
DREW, C. J., and THOMAS, ROBERTS, TPIORNAL and O’CONNELL, JJ., concur.